Case 1:20-cv-01449-LPS Document 1-2 Filed 10/26/20 Page 1 of 3 PageID #: 31




                      Exhibit 2
   Case 1:20-cv-01449-LPS Document 1-2 Filed 10/26/20 Page 2 of 3 PageID #: 32
                                                     1 2            175



                                      Consent Agreement


         This Consent Agreement ("Agreement") is entered into and effective as of the last date
\Vrittcn below, by and between Emerson Electric Co. ("Emerson''), a Missouri corporation
having a prihcipal place of business at 8000 West Florissant Avenue, St. Louis, Missouri 63136,
and Airwell Hong Kong Technologies Ltd. ("Airwell"), a Hong Kong corporationhaving a
principal place of business at Houston Centre, Room 805, 63 Mody Road, Tsim Sha Tsui East,
Kowloon, Hong Kong, concerning Airwell's use and registration of the Airwell Mark (as set
forth below) in the United States.

       In consideration of the terms of this Agreement and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the parties agree as
follows:

       1.     Airwell is the owner of U.S. Trademark Application Serial No. 77/946976 (the
"Airwell Application") for the mark EMERSON QUIET KOOL (the "Airwell Mark") for
"portable compact residential window and wall room air conditioning units" (the "Airwell
Goods")

         2.     Emerson is the owner of: U.S. Ttademark Registration No. 3,771,945 for the
mark EMERSON for "environmental measuring, testing and m()nitoring instruments" and other
goods more specifically set forth therein; U.S. Trademark Registration No. 1,795,612 for the
mark EMERSON for <'compressors for use in refrigeration" and other goods more specifically
set forth therein; andlJ.S. Trademark Registration No. 1,742,773 for the mark EMERSON for
"AC and DC adjustable speed drives for commercial and industrial use" and other goo'Cis more
specifically set forth therein (together~ the "Emerson Marks").

        3.      The U.S. Patent & Trademark OHice has cited the Emerson Marks as bars to
registration of the Airwell Application.

        4.      The parties do not anticipate any confusion arising from the concurrent use of
their respective marks on or in connection with their respective goods and/or services as
provided by this Agreement.

        5.       Accordingly, Emerson hereby consents to registration of the Airwell Mark in the
AirweU Application and to use of the Airwell Mark, in connection with the AirweH Goods, in
light of the following:

                a.      The Airwell Mark and the Emerson Marks arc, or can be made to be,
sufficiently dit1crcnt in their entireties as to appearance and commercial impression, when taken
with the differences between the distinct goods and/or services, such that there is no likelihood of
confusion;                                                                                  ,

                b.      The Airwell Goods and Emerson's respective goods and/or services are
sufficiently different when used in connection with their respective marks.




NY-732406 vl
                                                                                              Exhibit G
  Case 1:20-cv-01449-LPS Document 1-2 Filed 10/26/20 Page 3 of 3 PageID #: 33
            4:17 -cv-02309                  7                  7          2     2             176



        6.     Each party agrees not to promote, advertise, or distribute its respective goods
and/or services in any way that would lead consumers to associate it with the other party or its
goods and/or services.

       7.      In the event this Agreement is not accepted by the U.S. Patent & Trademark
Office or does not obviate the Office's refusal to register the Airvvell Application, the parties witl
work together to draft a consent agreement that will permit Airwell's registration of the Airwell
Application.

        8.      Either party may license or assign its respective rights hereunder, in whole or in
part, provided that such license, assignment, or other agreement does not conflict with the
provisions of this Agreement and provided that the parties to the same ratify and expressly agree
to be bound by the terms hereof.

        9.      This Agreement shaH be construed without regard to any presumption or any
other rule.requiring construction against the patty causing it to be drafted.

        10.     This Agreement shall not operate to alter, amend, replace or terminate the
Consent Agreement dated August 21,2009, previously entered by the parties, which shall remain
in effect pursuant to its terms.

       1L      ThisAgreement may be executed in two counterparts, each ofwhi9h, when
executed, shall be deemed an original and such counterparts.togethcr shall const~\e a single
instrument.

       In witness whereof, the parties have executed this Agreement by their respective duly
authorized representatives.                                     · ·



                                                       Emerson Electric Co.




Name:

Title:                                                 Title: Vice President Assistapt Secretary &
                                                             Associate General Counsel
                                                                                      ''fi&
